                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JAMES M. OSBORNE,

                 Plaintiff,

         v.                                                Case No. 16-cv-1292-JPG-MAB

  GERALD W. DORRIS, SUE FUNKHOUSER,
  LEON KEHRER, and ASHLEY CRIDER,

                 Defendants.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered on Count 1 (a

claim for deliberate indifference to Plaintiff’s serious medical need for his nerve pain medication

in violation of the Fourteenth Amendment) in favor of defendants Gerald W. Dorris, Sue

Funkhouser, Leon Kehrer, and Ashley Crider and against James M. Osborne, and that this case is

dismissed with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that Count 2 (a claim for deliberate

indifference to Plaintiff’s serious medical need for AIDS and Hepatitis C tests in violation of the

Fourteenth Amendment) is dismissed without prejudice.

DATED: June 18, 2019

                                              MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk

Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
